DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frolikov 20190121547 herein Frolikov in view of Harris et al. 20200133849 herein Harris.
Per claim 1, Frolikov discloses: a storage; and a controller configured to: control data exchange with the storage in response to a request of a host device; (Fig 1 storage device ¶0031) generate a name space, which is a logical area and includes one or more sub-spaces each serving as a physical area of the storage, (¶0080; allocating the namespace from L-blocks (examiner notes that the L blocks are equated to the sub space) in response to the request of the host device; wherein each sub-space constituting the name space is selected to have a physically continuous or discontinuous address (¶0080; updating the mapping information fig. 8; namespace does not have to be contiguous). 
Frolikov discloses a namespace map linked to a namespace by a namespace identifier wherein the map comprises pointers to identify memory locations including logical addresses used to locate physical location but does not specifically discloses: generate meta information including a namespace size and a starting mapping table ID to be initially referred to in order to access sub-space corresponding to each of the name space; and generate a mapping table for the one or more subspaces included in the namespace and assign the mapping table ID to each of the mapping table; the mapping table is configured to include a logical address offset, a physical address offset, a sub-space size, and a following corresponding mapping table ID.
However, Harris discloses: generate meta information including a namespace size and a starting mapping table ID to be initially referred to in order to access sub-space corresponding to each of the name space; (fig. 2,¶0036; discloses mapping data for the namespaces corresponding to mapping table using a NSID to access the respective mapping table including a namespace size) and generate a mapping table for the one or more subspaces included in the namespace and assign the mapping table ID to each of the mapping table; (fig. 2, ¶0036; discloses the mapping table corresponding to the namespace (subspace)),the mapping table is configured to include a logical address offset, a physical address offset, a sub-space size, and a following corresponding mapping table ID (fig. 2 and 3, ¶0036; mapping tables comprising NSID to index the table wherein the tables comprise logical index, physical index, size; Each table 100 represents an namespace and therefore correspond to the NSID).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mapping table of Frolikov with Harris’s mapping tables because it allows the storage system to change/update its namespace without loss of data (¶0013).
Per claim 5, Frolikov discloses: wherein the controller is further configured to generate and manage an index cache having information of the mapping table and the logical address offset for each name space (¶0036; controller comprises a cache memory to cache instructions and data in the described embodiments).
Per claim 6, Frolikov discloses: wherein the controller is further configured to: generate, when a free area with a requested generation size or more exists in the storage, a name space by combining sub-spaces having physically discontinuous addresses with each other and having the requested generation size, in response to a name space generation request of the host device; and update the at least one of the metadata information and mapping table based on the generation of the name space (Fig. 12 ¶0122-0124; generating namespace by combining full and partial L blocks that are discontinuous).
Per claim 7, Frolikov discloses: wherein the controller is further configured to: release a sub-space included in a name space requested to be deleted to a free area in response to a name space deletion request of the host device; and update the mapping information based on the deletion of the name space (¶0066 and ¶0117; delete L blocks corresponding to a namespace).
Per claim 8, Frolikov discloses: wherein the controller is further configured, in response to a name space size increase request of the host device, to: select, when a free area with a requested increase size or more exists, at least one sub-space, which is physically continuous or discontinuous; additionally allocate the selected at least one sub-space for an existing name space; and update the mapping information based on the additional allocation (Fig. 12 ¶0117 and ¶0122-0124; adjusting a namespace by combining full and partial L blocks that are discontinuous).
Per claim 9, Frolikov discloses: wherein the controller is further configured to: release, in response to a name space size decrease request of the host device, a physical area with a requested size from a name space requested to decrease; and update the mapping information based on the release (¶0066 request to expand or shrink the size of a namespace from the host and update namespace map accordingly).
Claims 10, 14-18 are the method claims corresponding to the storage device claims 1, 5-9 and are rejected under the same reasons set forth in connection with the rejection of claims 1, 5-9.




Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris 20200133849, discloses namespace tables and metadata for storage devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131